SULLIVAN, Chief Judge
(concurring in the result):
Appellant did not request an instruction that a finding of voluntary intoxication on his part would reduce his crime from unpremeditated murder to voluntary manslaughter. Moreover, he did not object to the failure of the military judge to sua sponte give this instruction to the members. Thus, the appropriate framework for resolving this case is the doctrine of plain error. See generally Henderson v. Kibbe, 431 U.S. 145, 97 S.Ct. 1730, 52 L.Ed.2d 203 (1977). See RCM 920(f), Manual for Courts-Martial, United States, 1984.
Assuming error in the judge’s failure to sua sponte give the above instruction, appellant must persuade us that it was plain or obvious error. United States v. Fisher, 21 MJ 327 (CMA 1986); see United States v. Olano, — U.S. —, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993). Here, the Discussion to RCM 916(Z )(2) suggests that such an instruction is not authorized for purposes *417of reducing unpremeditated murder to voluntary manslaughter. However, the decision of this Court in United States v. Tilley, 25 MJ 20 (CMA 1987), cert. denied, 484 U.S. 1060, 108 S.Ct. 1015, 98 L.Ed.2d 980 (1988), raises serious questions about the correctness of this advice. The exchange today between the majority opinion and the separate opinion of Judge Wiss further establishes that this legal question was not clear under current law at the time of appellant’s trial. Under United States v. Olano, — U.S. at -, 113 S.Ct. at 1777, this is not plain error.
Assuming error and that it was plain, appellant must also persuade us that such error “affeet[ed]” his “substantial rights.” — U.S. at -, 113 S.Ct. at 1778. Here, appellant proffered no particular evidence that his voluntary intoxication disabled him from forming an intent to kill or cause grievous bodily harm. In fact, he withdrew a defense request for expert witnesses on this matter when the charges were amended from premeditated murder to unpremeditated murder. Finally, before this Court he has not made such an offer of proof. In my view, evidence of intoxication, even coupled with evidence of a personality disorder, does not meet this standard or establish the prejudice of the sort covered by the plain-error rule. Cf. United States v. Tilley, supra.